—Appeal from an order of Supreme Court, Niagara County (Lane, J.), entered November 20, 2000, which, inter alia, granted plaintiffs motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm the order in each appeal for reasons stated in the respective decisions at Supreme Court (Lane, J.). We add only that, although the court erred in finding that the Settlement Agreement between defendants Botco Developments, Inc. and Frank Evangelista had not been submitted to the court, that error does not affect the ultimate conclusions reached by the court. Present — Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.